TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED FEBRUARY 26, 2015



                                      NO. 03-14-00633-CR


                                 The State of Texas, Appellant

                                              v.

                            John Allen Wachtendorf, Jr., Appellee




     APPEAL FROM 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
  DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction entered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.